Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          DETAILED ACTION
Claims 1-20 are currently pending. 


                                               35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
                The following claim limitations, of claims 1-20, recites “wireless module, a Wireless Vehicle-to-Infrastructure Module, an Inertial Measurement Unit, a Global Navigation Satellite System or Global Positioning System Module, a Memory Storage Unit, a wireless communication module, an Inertial Module Unit, module manager, module data, inertial measurement units”, without reciting sufficient structure to achieve the functions or being preceded by a structural modifier.  Examiner recommend to disclose the necessary elements of a device to perform the functions of recited elements. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure 2 discloses structure such as processor , memory, or overview of the device to include wireless module, a Wireless Vehicle-to-Infrastructure Module, an Inertial Measurement Unit, a Global Navigation Satellite System or Global Positioning System Module, a Memory Storage Unit, a wireless communication module, an Inertial Module Unit, module manager, module data, inertial measurement units.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim limitations recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takla (US 2021/0280064 A1).
Regarding claim 1, Takla discloses a device comprising a computing device, software and a wireless module such that at least one vehicle connects to and transfers vehicle data to at least one different vehicle (Fig. 1 discloses an OBD device  may also include a communications management device (e.g., V2X communications handler 610, FIG. 6) and/or collision avoidance system (e.g., collision avoidance system 620, FIG. 6) to analyze information received from other BD devices 112 (e.g., in other vehicles 110), mobile communication devices 120, cameras 122, and map system 170 to manage incoming location information and predict collisions involving vehicles 110. OBD device 112 may communicate with MEC network 140 via RAN 130 using, for example, 5G NR wireless signals).
Regarding claim 2, Takla discloses wherein the device further comprises a Wireless Vehicle-to-Infrastructure Module (Fig. 6, element 610), an Inertial Measurement Unit (paragraph 0037 type of location measurement) , a Global Navigation Satellite System or Global Positioning System Module (Fig. 6, element 170), a Memory Storage Unit (Fig. 2 discloses element 230), a wireless communication module, an Inertial Module Unit, a wireless triangulation module (Fig. 2 and 6 discloses the functions of all three wireless communication module, an Inertial Module Unit, a wireless triangulation (see paragraph 0038)), a plurality of antennas (Fig. 2 and 6 discloses plurality of interface to communicate) and an On-Board Diagnostics (OBD-II) port adapter (Fig. 6 disclose element OBD 112-1).
Regarding claim 3, Takla discloses wherein the graphical user interface displays information from the at least one different vehicle collected through the device and accessed through software of an Application Programming Interface (API) (Paragraph 0034).

Regarding claim 4, Takla discloses wherein the device is mounted onto a dashboard of the at least one vehicle and provides Vehicle-to-Infrastructure (V2X) capabilities (Paragraph 0015-0018).
Regarding claim 5, Takla discloses wherein the device is built into an external housing, wherein the external housing is attached to a roof of the at least one vehicle (Paragraph 0015-0018, 0037OBD device 112 may also include a communications management device (e.g., V2X communications handler 610, FIG. 6) and/or collision avoidance system (e.g., collision avoidance system 620, FIG. 6) to analyze information received from other BD devices 112 (e.g., in other vehicles 110), mobile communication devices 120, cameras 122, and map system 170 to manage incoming location information and predict collisions involving vehicles 110. OBD device 112 may communicate with MEC network 140 via RAN 130. And the device has its own internal cover or outside box to mount or attach to a vehicle).
Regarding claim 6, Takla discloses wherein the device uses inertial measurement units to calculate the vehicle data (Paragraph 0037-0039).
Regarding claim 7, Takla discloses wherein the device does not use an On-board Diagnostics Port of a vehicle to collect data and the device uses inertial measurement units to calculate the vehicle data (Paragraphs 0037-0039 discloses measurement and collection of data). 
Regarding claim 8, Takla discloses wherein the device collects data from the at least one different vehicle which is directly connected the device through an OBD-II port of the at least one vehicle (Paragraph 0014-0016 disclose vehicles 110 may include motorized vehicles in an area serviced by RAN 130. Some vehicles 110 may include an OBD device 112 installed in the vehicle. OBD device 112 may be plugged into the OBD port of vehicle 110 and may collect information relating to the status and operation of vehicle 110. Furthermore, OBD device 112 may include a group of sensors, such as position, bearing, and/or acceleration sensors, that generate information relating to the movement of vehicle 110. OBD device 112 may also include a communications management device (e.g., V2X communications handler 610, FIG. 6) and/or collision avoidance system (e.g., collision avoidance system 620, FIG. 6) to analyze information received from other BD devices). 
Regarding claim 9, Takla discloses wherein a Pinger that pings a wireless network for available Vehicle-to-Infrastructure (V2X) capable devices (Paragraph 0053 disclose as shown in FIG. 7, telematics data message 700 may include RTK position data 704 (e.g., geo-location coordinates), along with other sending vehicle data such as a vehicle identifier (ID) 702, a vehicle size 706 (e.g., length, width, height dimensions), a direction 708, a speed 710, an acceleration 712, a vehicle color 714, an indication of lane location consistency 716, and/or a time stamp (718))  and passes addresses of the available Vehicle-to-Infrastructure V2X capable devices to a local vehicle manager (Paragraphs 0053-0058 discloses OBD device 112-1, camera 122, mobile device 120, and RAN 130 may report real-time location data and other related data (referred to generally herein as “telematics data”) to V2X communications handler 610. OBD device 112-1 may report CL1 data 602, for example, for a vehicle 110-1).

Regarding claim 10, Takla discloses wherein a module manager collects data from the device (Paragraph 0022 discloses communication management device, a communications management device receives telematics data from multiple sources in a service area and calculates a trajectory each of the objects identified by the telematics data). 

Regarding claim 11, Takla discloses wherein the API enables external access to latest data of the at least one different vehicle which is connected the at least one vehicle (Paragraph 0045-0046 discloses accessing data from different vehicles). 
Regarding claim 12, Takla discloses wherein the API further enables external access to stored vehicle data and enables external access to data from all different devices which are connected to the device (Paragraph 0034, 0045-0046 discloses accessing data from different vehicles). 
Regarding claim 13, Takla discloses wherein a local vehicle manager manages data from a Pinger; connects to all different devices connected to the device if found by the Pinger (Paragraph 0053 discloses OBD device 112-1, camera 122, mobile device 120, and RAN 130 may report real-time location data and other related data (referred to generally herein as “telematics data”) to V2X communications handler 610. OBD device 112-1 may report CL1 data 602, for example, for a vehicle 110-1); disconnects from any of the different connected devices which have gone out of a wireless range (Paragraph 0051 discloses a vulnerability level may be use used to decide the accuracy (and effort) used to accurately determine the location of a vehicle in order to report it to another vehicle. More particularly, the vulnerability level may impact the accuracy of the reported location data. Paragraphs 0067-0072 discloses the mechanism of calculating the range to see whether the vehicles are within a range or not, if no if no CL3 data is available for process block 835 (block 1005—No), if no other vehicle is within a maximum error range (block 1015—No), if the vehicles do not have matching trajectories (block 1020—No), or after the other vehicle information is marked as duplicative and not shared (block 1035));
 passes latest data from the at least one different vehicle to an Application Programming Interface (API); passes the latest data to all different devices which are connected to the device and passes data received from all the connected different devices to the API (Fig. 5 discloses vulnerability levels between vehicles. According to an implementation, vulnerability may be a defined value that is assigned a required level of accuracy at different distances. See equation, where V1 and V2 are vector speeds associated with different vehicles (e.g., vehicles 110-1 and 110-2 in FIG. 5), and where ΔT is the average time required for vehicles to stop (e.g., about 4.5 seconds). Thus, vehicle speed may be added if vehicles are moving towards each other, and subtracted if they are moving away from each other.

Regarding claim 14, Takla discloses wherein the connected different devices pass data collected from a receiver to the local vehicle manager and passes data from the at least one different vehicle to a transmitter and passes module data to the transmitter (Paragraphs 0022, 0045-0046, 0065-0072 disclose the mechanism of passing data from one vehicle to another thru the transmitter (communication interface).
Regarding claim 15, Takla discloses wherein the receiver receives and parses data from V2X capable devices and passes data received from the V2X capable devices to the connected different devices (Paragraphs 0022, 0045-0046, 0065-0072).
Regarding claim 16, Takla discloses wherein the transmitter transmits data from the at least one different vehicle to V2X capable devices and transmits module data to the V2X capable devices (Paragraphs 0022, 0045-0046, 0065-0072).
Regarding claim 17, Takla discloses wherein the API allows third parties to manage data coming in through the device (Paragraph 0026 discloses  V2X communications platform 180 may manage V2X communications for environment 100. According to one implementation, V2X communications platform 180 may communicate with MEC devices 145 and OBD devices 112 to orchestrate V2X services. V2X communications platform 180 may receive dynamic information from devices in vehicles 110, mobile communication devices 120, etc. In another implementation, V2X communications platform 180 may be included within MEC network 140. For example, V2X communications platform 180 may be implemented in one or more MEC devices 145).
Regarding claim 18, Takla discloses wherein the API allows third parties to send custom commands to an OBD-II port of the at least one vehicle (Paragraphs 0014, 0053 discloses sending real time commands or message and data to OBD port).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takla et al. in view of Nguyen (US 2018/0174449 A1).
Regarding claim 19, Takla discloses wherein the device communicates wirelessly with any make or model of the at least one vehicle and an external device (Paragraph 0015-0018 discloses device can communicate with any type of device). Takla discloses in paragraph 0034 about communicating with any other type of interface.
However, In an analogous art, Nguyen discloses  comprises a graphical user interface (Paragraph 0371). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nguyen to the system of Takla to provide a connected and adaptive vehicle traffic management system with digital prioritization Abstract, Nguyen). 

Regarding claim 20, Takla does not disclose wherein the API allows third parties to create accompanying web or phone applications that can access and manage connected vehicle data.
In an analogous art, Nguyen discloses  comprises a graphical user interface (Paragraphs 0060 and 0388). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nguyen to the system of Takla to provide a connected and adaptive vehicle traffic management system with digital prioritization Abstract, Nguyen). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 11,087,623 B1) relates to vehicles and, more particularly, to systems and methods for compensating for driver speed-tracking error (Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413